Citation Nr: 0313271	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-19 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for residuals of 
hepatitis, has been received.



REPRESENTATION
Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel






INTRODUCTION

The appellant is a veteran who had active duty service from 
September 1948 to August 1952.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 1999 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In connection with this appeal, 
the veteran requested a personal hearing before a Veterans 
Law Judge at the RO.  He withdrew his hearing request in 
January 2003.  See 38 C.F.R. § 20.704(e) (2002).  
Accordingly, the Board will proceed with consideration of the 
veteran's claim based on the evidence of record, as he has 
requested.

In March 2003, the veteran filed claims of service connection 
for a cardiac disability, a gall bladder condition, residuals 
of hernia repair, residuals of eye surgery, and a prostate 
disability.  As these issues have not been procedurally 
developed, they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT


1.  An unappealed February 1958 rating decision denied 
service connection for residuals of hepatitis based on a 
determination that such disability was not found.

2.  Evidence received since the February 1958 denial of 
service connection for residuals of infectious hepatitis does 
not tend to show that the veteran has disabling residuals of 
hepatitis, does not bear directly and substantially on the 
specific matter under consideration, is cumulative or 
redundant, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted; and the 
claim of service connection for residuals of hepatitis may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (Codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The 
VCAA provides, among other things, for notice and assistance 
to claimants under certain circumstances.  VA has issued 
final rules implementing the VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  

The VCAA and implementing regulations apply in the instant 
case.  However, the Board finds that all the mandates of the 
VCAA and implementing regulations are met.  The veteran has 
been notified of the applicable laws and regulations which 
set forth the criteria regarding the reopening of finally 
decided claims.  The discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and January 2002 letter have informed him of what evidence is 
necessary establish entitlement to the benefit sought.  In 
the January 2002 letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation are met. 

Furthermore, the record case includes voluminous private 
medical records, service medical records, and a VA medical 
examination report.  As the record shows that the veteran has 
been afforded a VA examination in connection with his claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been 
met.  No additional pertinent evidence has been identified by 
the claimant.  Under these circumstances, no further action 
to assist the claimant with the claim is necessary.

Where, as here,  there has been substantial compliance with 
the new legislation and the implementing regulation, a remand 
would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual Background 

In April 1952, while still in service, the veteran was 
hospitalized for complaints of jaundice-like symptoms.  The 
diagnosis was acute hepatitis of unknown cause.

On August 1952 discharge medical examination, no 
abnormalities were noted.  The examiner listed a history of 
childhood measles and indicated that the veteran denied all 
other medical or surgical history.

On December 1957 VA medical examination, the veteran 
indicated that he was hospitalized for hepatitis during 
service.  The examiner noted that the veteran had hepatitis 
in 1952.  The diagnosis was healed hepatitis without residual 
damage.

By February 1958 rating decision, the RO denied service 
connection for residuals of acute hepatitis.  The veteran was 
informed of the RO's determination by letter dated in March 
1958.  He did not initiate an appeal, timely or otherwise, 
and that decision became final.  38 U.S.C.A. § 7105.   

In December 1998, the veteran filed a claim of service 
connection for "unattended" infectious hepatitis.  Private 
medical records dated that month reflect that the liver 
parenchyma showed no space-occupying lesions but was somewhat 
echogenic.

By May 1999 rating decision, the RO in pertinent part, denied 
service connection for infectious hepatitis, finding that new 
and material evidence had not been submitted.  

On January 2002 VA medical examination report, the examiner 
indicated that by history, the veteran had hepatitis A from 
which he recovered in 1952.  Based upon examination and 
diagnostic testing, the examiner concluded that there was no 
residual liver disease present.  
Discussion

As noted above, the veteran's claim of service connection for 
residuals of infectious hepatitis was previously denied in a 
February 1958 rating decision that became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

"New and material evidence" is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended version 
of 38 C.F.R. § 3.156 applies only to petitions to reopen 
filed since August 29, 2001, and hence does not apply in the 
instant case.]

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

With these considerations in mind, the Board must review all 
of the potentially relevant evidence that has been submitted 
by the veteran or otherwise associated with the claims file 
since the RO's final decision in February 1958.  The 
additional relevant evidence consists of a December 1998 
radiologic report reflecting no space-occupying lesions in 
the liver and a January 2002 VA medical examination report 
indicating that the veteran suffers no residuals of hepatitis 
A.   After careful consideration of this evidence, the Board 
finds that it is not new and material as it does not 
contribute to a more complete disability picture.  See 38 
C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  It is cumulative 
in that it unequivocally demonstrates that the veteran does 
not suffer from the disability for which service connection 
is claimed (A finding which was the basis for the original 
denial of the claim).  

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim of service connection.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

In making this determination, the Board has considered 38 
U.S.C.A. § 5107(b); but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence as to warrant a favorable decision.


ORDER

The appeal to reopen a claim of service connection for 
residuals of hepatitis is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

